                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TURON MCGEE,                                            CIVIL ACTION
                       Plaintiff,

               v.

 GREGORY THOMAS, et al.,                                 NO. 16-5501
              Defendants.

                                        ORDER

       AND NOW, this 11th day of June, 2019, upon consideration of Defendants’ Motions to

Dismiss the Fourth Amended Complaint and briefing in support thereof (ECF Nos. 121, 122,

130) and Plaintiff’s Responses in Opposition thereto (ECF Nos. 128, 131), IT IS ORDERED

that the Motions are GRANTED IN PART and DENIED IN PART. The Motions are

GRANTED with respect to Counts One, Two, and Four, and those claims are DISMISSED

WITH PREJUDICE. The Motions are DENIED with respect to Count Three.



                                                 BY THE COURT:


                                                 /s/Wendy Beetlestone, J.

                                                                    __
                                                 WENDY BEETLESTONE, J.
